DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 11127892. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Regarding Claim 1, Claim 11 of US Patent No. 11127892 (Megrant) teaches a method for fabricating a qubit coupling device comprising: providing a dielectric substrate; depositing a first superconductor layer on a surface of the dielectric substrate, wherein an edge of the first superconductor layer extends along a first direction, wherein at least a portion of the first superconductor layer is in contact with the surface of the dielectric substrate and comprises a superconductor material that exhibits superconductor properties at or below a corresponding critical temperature; and etching a trench within the dielectric substrate, wherein a length of the trench within the dielectric substrate is adjacent to and extends along the edge of the first superconductor layer in the first direction, and wherein an electric permittivity of the trench is less than an electric permittivity of the dielectric substrate.

Regarding Claim 2, Claim 11, 12 of US Patent No. 11127892 (Megrant) teaches wherein a width of the trench extends to an edge of the first superconductor layer, without extending underneath the first superconductor layer

Regarding Claim 3, Claim 11, 12, 13 of US Patent No. 11127892 (Megrant) teaches a wherein etching the trench comprises performing an anisotropic etch of the dielectric substrate

Regarding Claim 4, Claim 11, 14 of US Patent No. 11127892 (Megrant) teaches wherein the width of the trench at least partially extends underneath the first superconductor layer

Regarding Claim 5, Claim 11, 15 of US Patent No. 11127892 (Megrant) teaches wherein the width of the trench extends entirely underneath the first superconductor layer.

Regarding Claim 6, Claim 11, 15, 16 of US Patent No. 11127892 (Megrant) teaches wherein etching the trench comprises: patterning the first superconductor layer to include one or more holes that extend from a top surface of the superconductor layer to the dielectric substrate; exposing the qubit coupling device to an etchant, such that the etchant etches the dielectric substrate through the one or more holes; and removing the etchant to leave a plurality of pillars in the dielectric substrate that support the first superconductor layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819